    Case 1:20-cv-00965-LPS Document 1 Filed 07/20/20 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

PRESIDIO, INC., PRESIDIO                              )
HOLDINGS INC., AND                                    )
PRESIDIO NETWORKED                                    )
SOLUTIONS LLC,                                        )
                                                      )
                              Plaintiffs,             )
                                                      )
                                                      )
         vs.                                          )        C.A. No.
                                                      )
GREGORY SEMLER, CANDACE                               )
DAVIS, AND RIGHT! SYSTEMS,                            )
INC.,                                                 )
                                                      )
                              Defendants.             )

                         DEFENDANTS’ NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants

Gregory Semler (“Semler”), Candace Davis (“Davis”), and Right! Systems, Inc. (“RSI”) have

removed the above-captioned action from the Court of Chancery of the State of Delaware to the

United States District Court for the District of Delaware. As grounds for removal, Defendants

state:

                             NATURE OF REMOVED ACTION

         1.    On June 30, 2020, Plaintiffs Presidio, Inc. (“Presidio”), Presidio Holdings Inc.

(“PHI”), and Presidio Networked Solutions LLC (“PNS”) filed an action against Defendants,

captioned Presidio Inc., Presidio Holdings Inc., and Presidio Networked Solutions LLC v. Gregory

Semler, Candace Davis, and Right! Systems, Inc., C.A. No. 2020-0536-MTZ, in the Court of

Chancery of the State of Delaware. Pursuant to 28 U.S.C. § 1446(a), a copy of all process,

pleadings, and orders served upon Defendants in the state court action are attached as Exhibit A.




PHIL1 9029024v.2
    Case 1:20-cv-00965-LPS Document 1 Filed 07/20/20 Page 2 of 6 PageID #: 2




        2.         Plaintiffs’ allegations in the Complaint generally relate to contractual agreements

between Plaintiffs and Defendants. (See Exhibit A). Semler and Plaintiffs executed a Non-

Competition, Non-Solicitation, and No-Hire Agreement, dated February 26, 2017 (the “Semler

Agreement”). Davis and Plaintiffs executed a Confidentiality, Invention Assignment, Non-

Solicitation and No-Hire Agreement dated January 12, 2015 (the “Davis Agreement”). RSI and

Plaintiffs executed a Confidentiality Agreement, dated May 16, 2019 in connection with

negotiations related to a potential transaction (the “RSI Agreement”). The Complaint alleges

claims against Defendants for breach of contract, tortious interference with a contract, and unfair

competition, and seeks injunctive relief and monetary damages. Exhibit A.

                                    TIMELINESS OF REMOVAL

        3.         This Notice of Removal is filed fewer than 30 days after Defendants received a

copy of Plaintiffs’ Complaint. In fact, Plaintiffs filed the Complaint on June 30, 2020, which was

20 days ago. Therefore, removal is timely under 28 U.S.C. § 1446(b).


        4.         Defendants have not responded to the Complaint in state court.

                                      PROPRIETY OF VENUE

        5.         Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court

in which Plaintiffs filed suit is in this District.

                                        BASIS OF REMOVAL

        6.         Removal of this case is proper pursuant to 28 U.S.C. § 1332(a) because there is

complete diversity of citizenship between the parties and the amount in controversy exceeds the

sum of $75,000, exclusive of costs and interest.




                                                      -2-
PHIL1 9029024v.2
    Case 1:20-cv-00965-LPS Document 1 Filed 07/20/20 Page 3 of 6 PageID #: 3




        I.         There is Complete Diversity Between the Parties.

        7.         Plaintiff Presidio, Inc. is a Delaware corporation. Presidio’s corporate headquarters

and principal place of business are located in New York, New York. (Exhibit A) Thus, for

purposes of diversity jurisdiction, Presidio is a citizen of Delaware and New York. 28 U.S.C.

§ 1332(c)(1).


        8.         Plaintiff Presidio Holdings Inc. is a Delaware corporation.        PHI’s corporate

headquarters and principal place of business are located in New York, New York. (Exhibit A)

Thus, for purposes of diversity jurisdiction, PHI is a citizen of Delaware and New York. 28 U.S.C.

§ 1332(c)(1).


        9.         Plaintiff Presidio Networked Solutions LLC is a Florida limited liability company

and is a wholly owned subsidiary of PHI. As a limited liability company, diversity of citizenship

for PNS is determined by the citizenship of its member, PHI. PHI’s corporate headquarters and

principal place of business are located in New York, New York. (Exhibit A) Thus, for purposes

of diversity jurisdiction, PNS is a citizen of Delaware and New York.


        10.        Defendant Gregory Semler is an individual domiciled in Washington and is,

therefore, a citizen of Washington. Exhibit A.


        11.        Defendant Candace Davis is an individual domiciled in Washington and is,

therefore, a citizen of Washington. Exhibit A.


        12.        Defendant Right! Systems Inc. is a Washington corporation. RSI’s headquarters

and principal place of business are located in Lacey, Washington. (Exhibit A) Thus, for purposes

of diversity jurisdiction, RSI is a citizen of Washington. 28 U.S.C. § 1332(c)(1).




                                                    -3-
PHIL1 9029024v.2
    Case 1:20-cv-00965-LPS Document 1 Filed 07/20/20 Page 4 of 6 PageID #: 4




        13.        Accordingly, complete diversity exists between the parties.

        II.        The Amount in Controversy Requirement is Satisfied.

        14.        “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 574 U.S. 81, 89 (2014). “[W]hen a defendant seeks federal-court adjudication, the

defendant’s amount-in-controversy allegation should be accepted when not contested by the

plaintiff or questioned by the court.” Id. at 88.


        15.        Where an action seeks injunctive relief, “it is well established that the amount in

controversy is measured by the value of the object of the litigation.” Hunt v. Washington State

Apple Advert. Comm’n, 432 U.S. 333, 347 (1977); see also Humes v. State of Delaware Court of

Common Pleas, 2006 WL 2726626 (D. Del. Sept. 25, 2006) (quoting In re Corestates Trust Fee

Litig., 39 F.3d 61, 65 (3d Cir. 1994) (“In injunctive actions, it is settled that the amount in

controversy is measured by the value of the right sought to be protected by the equitable relief.”).


        16.        While Plaintiffs’ claims lack merit, they seek to enforce the terms of the Semler

Agreement, the Davis Agreement, and the RSI Agreement. Plaintiffs allege that Defendants’

breach of contract(s), tortious interference with a contract, and unfair competition, caused an

undefined amount of damages, loss of good will, financial injury, and irreparable harm. Thus, the

alleged value to Plaintiffs is the right to prevent Semler and Davis from working for RSI during

the restrictive periods of the Semler Agreement and Davis Agreement, respectively, and

preventing RSI from using Plaintiffs’ allegedly confidential information, as well as any alleged

damages relating to these allegations. Upon information and belief, the value of enforcing the

Semler Agreement and the Davis Agreement and the restriction of RSI’s use of allegedly




                                                    -4-
PHIL1 9029024v.2
    Case 1:20-cv-00965-LPS Document 1 Filed 07/20/20 Page 5 of 6 PageID #: 5




confidential information and the alleged damages exceeds $75,000, exclusive of interest, costs,

and fees.


        17.        Therefore, the value of Plaintiffs’ claims exceed the requisite amount in

controversy for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a).

                                     OTHER REMOVAL ISSUES

        18.        By filing this Notice of Removal, the Defendants do not waive any defense that

may be available to them. Defendants expressly reserve all such defenses, including those related

to service of process, personal jurisdiction, and venue.


        19.        If any question arises as to the propriety of removal to this Court, Defendants

request the opportunity to present a brief and oral argument in support of their position that this

case has been properly removed.


        20.        Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly file a copy of this Notice

of Removal with the clerk of the state court where the lawsuit has been pending and serve notice

of the filing of this Notice of Removal on Plaintiffs.


        21.        Defendants reserve the right to amend or supplement this Notice of Removal.


        WHEREFORE, Defendants remove this action from the Court of Chancery of the State

of Delaware, Case Number 2020-0536-MTZ, to this Court.




                                                   -5-
PHIL1 9029024v.2
    Case 1:20-cv-00965-LPS Document 1 Filed 07/20/20 Page 6 of 6 PageID #: 6




 Dated: July 20, 2020                   Respectfully submitted,

                                        KLEHR HARRISON HARVEY
                                        BRANZBURG LLP

                                        /s/ Richard M. Beck
                                        Richard M. Beck (DE Bar No. 3373)
                                        919 N. Market Street, Suite 1000
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 552-5501
                                        rbeck@klehr.com


                                        Attorneys for Defendants Gregory Semler,
                                        Candace Davis, and Right! Systems, Inc.




                                      -6-
PHIL1 9029024v.2
